


Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 5,
2011, is entered into by and among CORE-MARK HOLDING COMPANY, INC. (“Holdings”),
CORE-MARK INTERNATIONAL, INC. (“International”), CORE-MARK HOLDINGS I, INC.
(“Holdings I”), CORE-MARK HOLDINGS II, INC. (“Holdings II”), CORE-MARK HOLDINGS
III, INC. (“Holdings III”), CORE-MARK MIDCONTINENT, INC. (“Midcontinent”),
CORE-MARK INTERRELATED COMPANIES, INC. (“Interrelated”), HEAD DISTRIBUTING
COMPANY (“Head”), MINTER-WEISMAN CO. (“Minter-Weisman”; each of Holdings,
International, Holdings I, Holdings II, Holdings III, Midcontinent,
Interrelated, Head and Minter-Weisman shall be a “Borrower”, International shall
be the “Canadian Borrower” and collectively such entities shall be the
“Borrowers”), the parties hereto as lenders (each individually, a “Lender” and
collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders (in such capacity, “Administrative Agent”), JPMORGAN CHASE BANK,
N.A. and BANK OF MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK
OF MONTREAL and WELLS FARGO CAPITAL FINANCE, LLC (as successor by merger to
Wachovia Capital Finance Corporation (Western)), as Joint Bookrunners, BANK OF
MONTREAL and WELLS FARGO CAPITAL FINANCE, LLC (as successor by merger to
Wachovia Capital Finance Corporation (Western)), as Co-Syndication Agents, and
BANK OF AMERICA, N.A., as Documentation Agent.


RECITALS


A.
Borrowers, Administrative Agent and the Lenders have previously entered into
that certain Credit Agreement, dated as of October 12, 2005, as amended or
otherwise modified prior to the date hereof by that certain First Amendment to
Credit Agreement, dated as of December 4, 2007, that certain Second Amendment to
Credit Agreement, dated as of March 12, 2008, that certain letter agreement to
Credit Agreement, dated January 31, 2009, and that certain Third Amendment to
Credit Agreement and First Amendment to Pledge and Security Agreement, dated as
of February 2, 2010 (the “Existing Credit Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with its terms,
the “Credit Agreement”), pursuant to which the Lenders have made certain loans
and financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Existing Credit
Agreement.



B.
Borrowers have requested that Administrative Agent and the Lenders amend the
Existing Credit Agreement and Administrative Agent and the Lenders are willing
to amend the Existing Credit Agreement pursuant to the terms and conditions set
forth herein.



C.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent's or any Lender's rights or remedies as set forth in the Existing Credit
Agreement and the other Loan Documents are being waived or modified by the terms
of this Amendment.


























1

--------------------------------------------------------------------------------




AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.



(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“Average Modified Excess Availability” means, for any calendar quarter, the
average of the amount of Modified Excess Availability as of the end of each day
during such calendar quarter.
“Fourth Amendment” means, that certain Fourth Amendment to Credit Agreement,
dated as of May 5, 2011, by and among the Borrowers, the Lenders party thereto
and the Administrative Agent.


“Fourth Amendment Effective Date” means, the “Fourth Amendment Effective Date”
as defined in the Fourth Amendment.


“Modified Excess Availability” means, as of any date of determination, the
result of (a) Availability as of such date, plus (b) Suppressed Availability as
of such date; provided, however, that the amount calculated under clause (b)
shall not exceed $25,000,000 on any date.
(b)
The definition of “Applicable Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Applicable Rate” means (x) at all times prior to the Third Amendment
Effective Date, the margin determined in accordance with the terms of the
Existing Credit Agreement (as defined in the Third Amendment), (y) from and
after the Third Amendment Effect Date and prior to the Fourth Amendment
Effective Date, the margin determined in accordance with the terms of the
Existing Credit Agreement (as defined in the Fourth Amendment), and (z) from and
after the Fourth Amendment Effective Date, for any day, with respect to any
Eurodollar Revolving Loan or CDOR Revolving Loan, or with respect to the
participation fees payable under Section 2.12(b) hereof, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
or “CDOR Spread”, as the case may be, based upon the Average Modified Excess
Availability as of the most recent determination date:
Average Modified Excess Availability
Eurodollar Spread and CDOR Spread
Category 1
≥ $125,000,000
1.75%
Category 2
< $125,000,000
≥ $55,000,000
2%
Category 3
< $55,000,000
  
2.25%



For purposes of the foregoing, (a) the initial Applicable Rate as of the Fourth
Amendment Effective Date shall be the applicable rate per annum set forth above
in Category 1, (b) thereafter, the Applicable Rate shall be determined as of the
last day of each calendar quarter based upon the Borrowing Base Certificates
delivered by Borrowers to Administrative Agent pursuant to Section 5.01(g)
hereof for such calendar quarter, and (c) each change in the Applicable Rate, if
any, resulting from a change in the Average Modified Excess Availability shall
be effective on the first

2

--------------------------------------------------------------------------------




day of the second month after the end of each calendar quarter, provided that:
(i) the Average Modified Excess Availability shall be deemed to be in Category 3
at the option of the Administrative Agent or at the request of the Required
Lenders if the Borrowers fail to deliver any Borrowing Base Certificate required
to be delivered by them pursuant to Section 5.01(g) hereof, during the period
from the expiration of the time for delivery thereof until such Borrowing Base
Certificate is delivered; and (ii) if any such Borrowing Base Certificates are
subsequently determined to be incorrect in any material respect, Administrative
Agent may increase the Applicable Rate retroactively to the beginning of the
relevant calendar quarter to the extent that such error caused the Applicable
Rate to be less than the Applicable Rate that would have been in effect if the
error was not made.”
(c)
The definition of “Commitment Fee Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Commitment Fee Rate” means, for any day, the per annum rate set forth below,
based upon the Line Usage for the prior calendar quarter:
Level
Line Usage
Commitment Fee Rate
I
Greater than 30%
0.375%
II
Less than or equal to 30%
0.5%



The Commitment Fee Rate set forth above shall be increased or decreased based
upon the Line Usage for the prior calendar quarter, as determined by
Administrative Agent.”
(d)
The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Maturity Date” means May 5, 2016 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.”


(e)
Section 1.04 of the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:



“SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


The above shall be interpreted to read that, upon a change in GAAP, either the
Borrowers or the Administrative Agent may send a notice to the other party about
such change in GAAP and notifying the other party of the intention to continue
using GAAP as in effect on the date hereof. Notice may be given before or after
any change in GAAP becomes effective and such notice does not require either an
amendment to the Credit Agreement or an approval by the Borrowers,
Administrative Agent or the Lenders.”

3

--------------------------------------------------------------------------------






2.
Amendment Fees. The Borrowers shall pay to Administrative Agent for the account
of each Lender who executes and delivers this Amendment, a non-refundable
amendment fee equal to 0.25% of such Lender's aggregate Commitment, which
amendment fees shall be fully earned and due and payable on the date hereof.



3.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement contained herein shall become
effective, and shall become part of the Credit Agreement, on the date (the
“Fourth Amendment Effective Date”) when each of the following conditions
precedent shall have been satisfied in the sole discretion of Administrative
Agent or waived by Administrative Agent:



a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Representations and Warranties. The representations and warranties set forth
herein and in the Existing Credit Agreement (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof) must be true and correct in all material respects, as
updated by the schedules attached hereto as Annex A.



c.
Amendment Fee Letter. Administrative Agent shall have received an Amendment Fee
Letter, in form and substance satisfactory to Administrative Agent, executed by
Borrowers (the “Amendment Fee Letter”).

d.
Payment of Fees. Administrative Agent shall have received from Borrowers all
fees due and payable on or before the effective date of this Amendment,
including, without limitation: (i) the amendment fees set forth in Section 2
hereof; and (ii) all fees payable in connection with this Amendment pursuant to
the Amendment Fee Letter.

e.
Other Required Documentation. Administrative Agent shall have received all other
documents and legal matters in connection with the transactions contemplated by
this Amendment and such documents shall have been delivered or executed or
recorded and shall be in form and substance satisfactory to Administrative
Agent.



4.
Representations and Warranties.    Each Borrower represents and warrants as
follows:



a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene (i) any law or
(ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
other corporate proceedings are necessary to consummate such transactions.



b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
is in full force and effect.



c.
Representations and Warranties. The representations and warranties contained in
each Loan Document (other than any such representations or warranties that, by
their terms, are specifically made as of a date other than the date hereof) are
correct in all material respects on and as of the


4

--------------------------------------------------------------------------------




date hereof as though made on and as of the date hereof.


d.
No Default. No event has occurred and is continuing that constitutes a Default
or Event of Default.



5.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance wit the laws of the State of New York.



6.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.



7.
Reference to and Effect on the Loan Documents.



a.
Upon and after the Fourth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.



b.
Except as specifically amended in Section 1 of this Amendment, the Existing
Credit Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of
Borrowers to Administrative Agent and the Lenders without defense, offset,
claim, or contribution.



c.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



8.
Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.



9.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim, or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.



10.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
mater hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.



11.
Severability. In case any provision in this Amendment shall be invalid, illegal,
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality , and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



12.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or


5

--------------------------------------------------------------------------------




attorneys for review or signature does not constitute a commitment by
Administrative Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

























































6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK INTERNATIONAL, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK HOLDINGS I, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK HOLDINGS II, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK HOLDINGS III, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK MIDCONTINENT, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer






7

--------------------------------------------------------------------------------






CORE-MARK INTERRELATED COMPANIES, INC.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





HEAD DISTRIBUTING COMPANY


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





MINTER-WEISMAN CO.


By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer






























































8

--------------------------------------------------------------------------------




Acknowledged and agreed to as of the date set forth above:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender


By:
/S/    James Gurgone
Name:
James Gurgone
Title:
Senior Vice President





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender


By:
/S/    John P. Freeman
Name:
John P. Freeman
Title:
Senior Vice President






































































9

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Revolving Lender


By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender


By:
/S/    Medina Sales de Andrade
Name:
Medina Sales de Andrade
Title:
Vice President














































































10

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender


By:
/S/    Thomas Forbath
Name:
Thomas Forbath
Title:
Vice President





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender


By:
/S/    Sean M. Noonan
Name:
Sean M. Noonan
Title:
Vice President, Relationship Manager












































































11

--------------------------------------------------------------------------------




UNION BANK, N.A.,
as a Revolving Lender


By:
/S/    Greg Stewart
Name:
Greg Stewart
Title:
Vice President





UNION BANK, N.A., CANADA BRANCH
as a Canadian Lender


By:
/S/    Anne Collins
Name:
Anne Collins
Title:
Vice President












































































12

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender


By:
/S/    J. Mathews
Name:
J. Mathews
Title:
Director
































































































13

--------------------------------------------------------------------------------




BANK OF MONTREAL,
as a Revolving Lender


By:
/S/    Craig Thistlethwaite
Name:
Craig Thistlethwaite
Title:
Director





BANK OF MONTREAL,
as a Canadian Lender


By:
/S/    Sean Gallaway
Name:
Sean Gallaway
Title:
Vice President
















14